         Case 1:19-cv-09528-ER Document 21 Filed 07/10/20 Page 1 of 14



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ALEXANDER WILLIAMS, JR.,
                             Plaintiﬀ,

               – against –
                                                       OPINION & ORDER
THE CITY OF NEW YORK
DEPARTMENT OF CORRECTION,                                 19 Civ. 9528 (ER)
THE CITY OF NEW YORK, and NYC
HEALTH & HOSPITALS
CORPORATION,
                             Defendants.


RAMOS, D.J.:
       Alexander Williams, Jr., proceeding pro se, commenced this action on September 3, 2019
in New York County Supreme Court, bringing claims related to two incidents that took place
while he was a detainee at the Manhattan Detention Complex in New York City (the “MDC”).
Docs. 1, 1-3. _e City of New York Department of Correction (the “DOC”), the only defendant
named at the time, removed the action to this Court pursuant to 28 U.S.C. §§ 1441(a) and (c), on
the premise that Williams’s complaint alleged violations of his 14th Amendment constitutional
rights pursuant to 42 U.S.C. § 1983. Doc. 1 ¶ 7. After removal, Williams amended his
complaint to add the City of New York (the “City”) and the NYC Health & Hospitals
Corporation (the “HHC”). Doc. 7-1 ¶ 3. Before the Court is Defendants’ motion to dismiss the
action for failure to state a claim, Doc. 8, and Plaintiﬀ’s unopposed motion for summary
judgment, Doc. 18. For the following reasons, Defendants’ motion is GRANTED, and Plaintiﬀ’s
motion is DENIED.
           Case 1:19-cv-09528-ER Document 21 Filed 07/10/20 Page 2 of 14



I.      BACKGROUND
        Factual Background
        Williams brings the instant case based on incidents that occurred on June 25, 2019 and
July 17, 2019, when he was detained at the MDC.1 Doc. 1-3. On these dates, he was housed in
Unit 9 North, a cellblock with no windows or circulation system. Id. ¶¶ 1, 14, 15. At
approximately 2:00 p.m. on June 25, 2019, Unit 9 North was exposed to a large amount MK-9
and MK-4 oleoresin capsicum (OC) spray—commonly referred to as pepper spray—in

connection with the forcible removal of an inmate. Id. ¶ 1. _e oﬃcers working at what
Williams calls the “bubble station” were forced to don gas masks in order to continue their duties
because of the amount of pepper spray. Id. ¶ 3. At approximately 2:15 p.m., Williams informed
a correction oﬃcer at the 9 North post that he was suﬀering from chest pains, having trouble
breathing, and that he had a history of being asthmatic. Id. ¶¶ 2, 5. _e area supervisor on shift
contacted the medical department at approximately 2:25 p.m., but no one came to see Williams.
Doc. 7-1 ¶ 8. After a shift change, the new area supervisor contacted the clinic at approximately
5:30 p.m. and again at approximately 8:00 p.m., requesting medical attention for Williams. Id.
¶¶ 9-10. When medical attention was not dispatched, Williams was eventually escorted to the
clinic at 8:32 p.m. Id. ¶ 11. Williams states that since this incident, he has had to use his asthma
pump more times than he had to previously. Doc. 1-3 ¶ 12.
        _e second incident occurred at approximately 6:15 p.m. on July 17, 2019, also in Unit 9
North. At that time, Correction Oﬃcer Ma used half a can of pepper spray during an altercation
with an inmate. Id. ¶¶ 13. _is allegedly occurred about four feet from Williams. Id. ¶ 14. As a
result, Williams began to have trouble breathing, but was not permitted to return to his cell to
retrieve his asthma pump. Id. ¶ 16. Williams claims that he was choking and banging on the cell
door for medical assistance for at least 45 minutes. Id. ¶ 17. Williams states that he “was forced


1
  Although Williams does not state whether he was a pretrial detainee or whether he was sentenced at the time of the
incidents, he references the standard for pretrial detainees throughout his later-ﬁled motion for summary judgment.
See Doc. 19 at 5–6. Defendants also reference the same standard in their motion to dismiss. See Doc. 9 at 4-5. As
such, the Court will assume that Williams was a pretrial detainee during the relevant period.



                                                         2
              Case 1:19-cv-09528-ER Document 21 Filed 07/10/20 Page 3 of 14




to use the toilet bowl and its water as a conduit to fresh air and pumping [sic] air into his mouth
in order to prevent further medical matters.”2 Id. ¶ 18. Approximately an hour later, a correction
oﬃcer handcuﬀed and escorted him to his cell to use his pump, and Williams informed this
oﬃcer that he needed medical attention because of tightness in his chest and trouble breathing.
Id. ¶¶ 19-20. Although medical attention was called for another inmate having trouble breathing,
and despite Williams informing several oﬃcers that he also required medical attention even after
using his pump, Williams was never seen by medical staﬀ. Id. ¶¶ 21-22.
           Procedural History
           Williams commenced this action on September 3, 2019 in New York County Supreme
Court of the State of New York. Doc. 1 ¶ 4. On October 15, 2019, the DOC removed the action
to this Court. Doc. 1. _e DOC ﬁled a motion to dismiss the complaint on October 31, 2019.
Docs. 4, 5. On November 1, 2019, Williams amended his complaint, adding the City and the
HHC as defendants. Doc. 7-1. Defendants moved to dismiss the amended complaint on
November 14, 2019. Doc. 8. Williams ﬁled his opposition to the motion to dismiss on
November 27, 2019. Doc. 11. On December 19, 2019, Defendants submitted a reply
memorandum. Doc. 14. Williams subsequently submitted a motion for summary judgment on
March 17, 2020. Doc. 18. _at motion is unopposed.
II.        LEGAL STANDARD
           12(b)(6) Motion to Dismiss
           When ruling on a motion to dismiss pursuant to Rule 12(b)(6), district courts are required
to accept as true all factual allegations in the complaint and to draw all reasonable inferences in
the plaintiﬀ’s favor. Walker v. Schult, 717 F.3d 119, 124 (2d Cir. 2013). However, this
requirement does not apply to legal conclusions, bare assertions, or conclusory allegations.
Ashcroft v. Iqbal, 556 U.S. 662, 678, 681 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544,
555 (2007)). In order to satisfy the pleading standard set forth in Rule 8, a complaint must
contain suﬃcient factual matter to state a claim for relief that is plausible on its face. Iqbal, 556

2
    Williams does not detail how precisely he used the water to obtain relief.



                                                             3
          Case 1:19-cv-09528-ER Document 21 Filed 07/10/20 Page 4 of 14




U.S. at 678 (citing Twombly, 550 U.S. at 570). Accordingly, a plaintiﬀ is required to support his
claims with suﬃcient factual allegations to show “more than a sheer possibility that a defendant
has acted unlawfully.” Id. “Where a complaint pleads facts that are merely consistent with a
defendant’s liability, it stops short of the line between possibility and plausibility of entitlement
to relief.” Id. (quoting Twombly, 550 U.S. at 557).
       Courts must construe a pro se complaint liberally and interpret its claims as “rais[ing] the
strongest arguments that they suggest.” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474
(2d. Cir. 2006) (citing Pabon v. Wright, 459 F.3d 241, 248 (2d Cir. 2006)). When a plaintiﬀ’s
claims involve civil rights violations, the Court applies this standard “with particular force.”
Jackson v. N.Y.S. Dep’t of Labor, 709 F. Supp. 2d 218, 224 (S.D.N.Y. 2010) (citing McEachin v.
McGuinnis, 357 F.3d 197, 200 (2d Cir. 2004)). “However, even pro se plaintiﬀs asserting civil

right claims cannot withstand a motion to dismiss unless their pleadings contain factual
allegations suﬃcient to raise a ‘right to relief above the speculative level.’” Id. (quoting
Twombly, 550 U.S. at 555). To survive a motion to dismiss pursuant to Rule 12(b)(6), a pro se
plaintiﬀ’s pleadings still must contain “more than an unadorned, the defendant-unlawfully-
harmed me accusation.” Iqbal, 556 U.S. at 678.
       Summary Judgment
       Summary judgment is appropriate where “the movant shows that there is no genuine
dispute as to any material fact.” Fed. R. Civ. P. 56(a). “An issue of fact is ‘genuine’ if the
evidence is such that a reasonable jury could return a verdict for the non-moving party.” Senno v.
Elmsford Union Free Sch. Dist., 812 F. Supp. 2d 454, 467 (S.D.N.Y. 2011) (citing SCR Joint
Venture L.P. v. Warshawsky, 559 F.3d 133, 137 (2d Cir. 2009)). A fact is “material” if it might
“aﬀect the outcome of the suit under the governing law.” Id. (internal quotation marks and

citation omitted). _e party moving for summary judgment is ﬁrst responsible for demonstrating
the absence of any genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323
(1986). Where, like here, “the burden of proof at trial would fall on the nonmoving party, it
ordinarily is suﬃcient for the movant to point to a lack of evidence to go to the trier of fact on an


                                                   4
           Case 1:19-cv-09528-ER Document 21 Filed 07/10/20 Page 5 of 14




essential element of the nonmovant’s claim.” Simsbury-Avon Pres. Club, Inc. v. Metacon Gun
Club, Inc., 575 F.3d 199, 204 (2d Cir. 2009) (citing Celotex, 477 U.S. at 322–23). If the moving
party meets its burden, “the nonmoving party must come forward with admissible evidence
suﬃcient to raise a genuine issue of fact for trial in order to avoid summary judgment.”
Jaramillo v. Weyerhaeuser Co., 536 F.3d 140, 145 (2d Cir. 2008) (citing Celotex, 477 U.S. at
322–23).
       Even if a motion for summary judgment is unopposed, the Court is required to “review
the motion . . . and determine from what it has before it whether the moving party is entitled to
summary judgment as a matter of law.” Vermont Teddy Bear Co. v. 1-800 Beargram Co., 373
F.3d 241, 246 (2d Cir. 2004) (internal quotation marks omitted) (quoting Custer v. Pan Am. Life
Ins. Co., 12 F.3d 410, 416 (4th Cir. 1993)). If the burden of proof at trial would fall on the

movant, that party’s “own submissions in support of the motion must entitle it to judgment as a
matter of law.” Albee Tomato, Inc. v. A.B. Shalom Produce Corp., 155 F.3d 612, 618 (2d Cir.
1998). _e Court must “construe the facts in the light most favorable to the non-moving party
and must resolve all ambiguities and draw all reasonable inferences against the movant.” Brod v.
Omya, Inc., 653 F.3d 156, 164 (2d Cir. 2011) (internal quotation marks omitted) (quoting
Williams v. R.H. Donnelley, Corp., 368 F.3d 123, 126 (2d Cir. 2004)).
       Pro se litigants’ submissions “are held ‘to less stringent standards than formal pleadings

drafted by lawyers.’” Hughes v. Rowe, 449 U.S. 5, 9 (1980) (per curiam) (quoting Haines v.
Kerner, 404 U.S. 519, 520 (1972)); see also Young v. New York City Dep’t of Educ., No. 09 Civ.
6621, 2010 WL 2776835, at *5 (S.D.N.Y. July 13, 2010) (noting that the same principles apply
to briefs and opposition papers ﬁled by pro se litigants). Although “pro se status ‘does not
exempt a party from compliance with relevant rules of procedural and substantive law,’”
Triestman, 470 F.3d at 477 (quoting Traguth v. Zuck, 710 F.2d 90, 95 (2d Cir. 1983)), courts read
the pleadings and opposition papers submitted by pro se litigants “liberally and interpret them ‘to
raise the strongest arguments that they suggest,’” McPherson v. Coombe, 174 F.3d 276, 280 (2d
Cir. 1999) (quoting Burgos v. Hopkins, 14 F.3d 787, 790 (2d Cir. 1994)). _e obligation to read a


                                                  5
            Case 1:19-cv-09528-ER Document 21 Filed 07/10/20 Page 6 of 14




pro se litigant’s pleadings leniently “applies with particular force when the plaintiﬀ’s civil rights
are at issue.” Jackson, 709 F. Supp. 2d at 224 (citing McEachin, 357 F.3d at 200).
III.     DISCUSSION
         Defendants move to dismiss on the grounds that (a) Williams has failed to allege facts
suﬃcient to establish that his Fourteenth Amendment rights were violated, and (b) his failure to
allege an underlying constitutional violation is fatal to his Monell claim. Doc. 9 at 1.3 _e Court
agrees with both of these arguments.
         Fourteenth Amendment Claims
         Williams’s complaint can best be interpreted as alleging a Fourteenth Amendment
violation pursuant to Section 1983.4 “Section 1983 provides a private cause of action for ‘the
deprivation of any rights, privileges, or immunities secured by the Constitution and laws’ of the
United States.” Boyland v. Wing, 487 F. Supp. 2d 161, 167 (E.D.N.Y. 2007) (quoting 42 U.S.C. §
1983). “Section 1983 ‘is not itself a source of substantive rights,’ but merely provides ‘a method
for vindicating federal rights elsewhere conferred.’” Albright v. Oliver, 510 U.S. 266, 271
(1994) (quoting Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)). To succeed under Section
1983, Williams must allege that (1) the challenged action deprived him of a right secured by the
Constitution or federal law, and (2) defendants are state actors or acted under color of state law at
the time of the challenged action. Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49-50
(1999); see also Wimmer v. Suﬀolk Cty. Police Dep’t, 176 F.3d 125, 136–37 (2d Cir. 1999).
         In this case, Williams alleges that Defendants were deliberately indiﬀerent to his medical
care in violation of his Fourteenth Amendment rights when they delayed and denied him

3
  Defendants also argue that the DOC must be dismissed because it is a non-suable entity. Doc. 9 at 7-8. Williams
concedes that the DOC should be dismissed. Doc. 11 ¶ 19. _e Court will therefore examine these arguments as
they pertain to the remaining Defendants.
4
  Jailed individuals are protected against “deliberate indiﬀerence to conditions that pose a substantial risk of serious
harm to his physical well-being” by either the Eighth Amendment or the Fourteenth Amendment. Ortiz v. Dep’t of
Corr. of City of New York, No. 08 Civ. 2195 (RJS) (HBP), 2011 WL 2638137, at *4 (S.D.N.Y. Apr. 29, 2011),
report and recommendation adopted sub nom. Ortiz v. Hernandez, No. 08 Civ. 2195 (RJS), 2011 WL 2638140
(S.D.N.Y. July 5, 2011). “If the individual is a sentenced prisoner, the source of protection is the Eighth
Amendment. If the individual is a pretrial detainee, the source of protection is the Due Process Clause of the
Fourteenth Amendment.” Id. (citations omitted). Because Williams was a pretrial detainee at the time of the
incidents, the Fourteenth Amendment applies here.


                                                            6
          Case 1:19-cv-09528-ER Document 21 Filed 07/10/20 Page 7 of 14




treatment after exposing him to pepper spray. Doc. 1-3 ¶¶ 24-26. To state a claim for deliberate
indiﬀerence to medical care, Williams must show that (1) he suﬀered an objectively suﬃcient
“serious medical condition,” and (2) the prison oﬃcial acted with “deliberate indiﬀerence to that
serious medical need.” Chavis v. Kienert, No. 03 Civ. 0039 (FJS) (RFT), 2005 WL 2452150, at
*22 (N.D.N.Y. Sept. 30, 2005) (citing Farmer v. Brennan, 511 U.S. 825, 834-35 (1994)). First,
“to establish an objective deprivation, ‘the inmate must show that the conditions, either alone or
in combination, pose an unreasonable risk of serious damage to his health.’” Darnell v. Pineiro,
849 F.3d 17, 30 (2d Cir. 2017) (quoting Walker, 717 F.3d at 125). Second, to show deliberate
indiﬀerence under the Fourteenth Amendment, the oﬃcial need only “recklessly fail[ ] to act
with reasonable care to mitigate the risk that the condition posed to the pretrial detainee even
though the defendant-oﬃcial knew, or should have known, that the condition posed an excessive

risk to health or safety.” Id. at 35 (citing Kingsley v. Hendrickson, 576 U.S. 389 (2015)). While
not clearly distinguished by Defendants’ Motion to Dismiss, Doc. 9 at 5, “[u]nder the Fourteenth
Amendment, deliberate indiﬀerence is measured from an objective perspective.” Smith v.
Outlaw, No. 15 Civ. 9961 (RA), 2017 WL 4417699, at *2 (S.D.N.Y. Sept. 30, 2017) (citing
Darnell, 849 F.3d at 35). Williams’s complaint meets neither of these two prongs.
           Seriousness of Williams’s Condition
       Under the so-called objective prong, a medical need is “suﬃciently serious” if it presents
a “condition of urgency, one that may produce death, degeneration, or extreme pain.” Lloyd v.
Lee, 570 F. Supp. 2d 556, 566 (S.D.N.Y. 2008) (quoting Hathaway v. Coughlin, 37 F.3d 63, 66
(2d Cir. 1994)). Courts consider factors such as “[t]he existence of an injury that a reasonable
doctor or patient would ﬁnd important and worthy of comment or treatment; the presence of a
medical condition that signiﬁcantly aﬀects an individual’s daily activities; or the existence of

chronic and substantial pain.” Chance v. Armstrong, 143 F.3d 698, 702 (2d Cir. 1998) (alteration
in original) (quoting McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992)). In cases of
delayed medical treatment, “it’s the particular risk of harm faced by a prisoner due to the
challenged deprivation of care, rather than the severity of the prisoner’s underlying medical


                                                 7
          Case 1:19-cv-09528-ER Document 21 Filed 07/10/20 Page 8 of 14




condition, considered in the abstract, that is relevant” and the Court should “focus on the
challenged delay or interruption in treatment rather than the prisoner’s underlying medical
condition alone.” Smith v. Carpenter, 316 F.3d 178, 185-86 (2d Cir. 2003). _e seriousness of
condition standard “contemplates a ‘condition of urgency’ that may result in ‘degeneration’ or
‘extreme pain.’” Chance, 143 F.3d at 702 (quoting Hathaway, 37 F.3d at 66).
       In this case, Williams alleges that the shortness of breath and chest pains he experienced
as a result of exposure to pepper spray satisﬁes this condition. Doc. 1-3 ¶¶ 2, 16-18. Defendants
argue that the facts “suggest only the existence of an asthmatic condition” and therefore do not
rise to the level of being a suﬃciently serious medical condition. Doc. 9 at 6. At no point does
Williams allege that he suﬀered an asthma attack during either incident. “Unquestionably,
inﬂiction of pepper spray on an arrestee has a variety of incapacitating and painful eﬀects.”

Tracy v. Freshwater, 623 F.3d 90, 98 (2d Cir. 2010). However, courts in this circuit have
routinely found that while the temporary eﬀects of pepper spray are “undoubtedly uncomfortable
and painful,” they do not establish a suﬃciently serious injury. Holmes v. New York City, No. 17
Civ. 3874 (WHP), 2018 WL 4211311, at *7 (S.D.N.Y. Sept. 4, 2018); see also Strassner v.
O’Flynn, No. 04 Civ. 6021 (CJS), 2006 WL 839411, at *8 (W.D.N.Y. Mar. 27, 2006) (collecting
cases). Courts in this circuit have also determined that while merely “[b]eing an asthmatic (a
person susceptible to asthma attacks) is not a condition . . . that is severe or ‘suﬃciently

serious,’” they distinguish the mere “existence of the condition . . . from the situation in which an
inmate is suﬀering an actual attack.” Patterson v. Lilley, No. 02 Civ. 6056 (NRB), 2003 WL
21507345, at *4 (S.D.N.Y. June 30, 2003) (internal citation omitted); see also Vazquez v. Spear,
No. 12 Civ. 6883 (VB), 2014 WL 3887880, at *6 (S.D.N.Y. Aug. 5, 2014) (an “asthmatic
condition alone does not impose a substantial risk of serious harm”).
       For the June 25, 2019 incident, the basis for Williams’s claim is that his medical
treatment was delayed, not that it was inadequate. _e Second Circuit has ruled the serious
medical condition standard satisﬁed in cases where, for example, “oﬃcials deliberately delayed
care as a form of punishment, ignored a ‘life-threatening and fast-degenerating’ condition for


                                                  8
          Case 1:19-cv-09528-ER Document 21 Filed 07/10/20 Page 9 of 14




three days, or delayed major surgery for over two years.” DeMeo v. Koenigsmann, No. 11 Civ.
7099 (HBP), 2015 WL 1283660, at *11 (S.D.N.Y. Mar. 20, 2015) (quoting Demata v. N.Y. State
Corr. Dep’t of Health Servs., 198 F.3d 233, 1999 WL 753142, at *2 (2d. Cir. 1999)). Although
the Court appreciates that Williams was in pain and experienced respiratory distress, he has
failed to allege that the delay in treatment exacerbated his asthmatic condition to the point of
degeneration or extreme pain.
       For the July 17, 2019 incident, Williams appears to claim that he was denied medical care
altogether. After exposure to pepper spray, he alleges having issues breathing and that he was
choking and banging on the cell door for at least 45 minutes, ultimately having to use the toilet
bowl to clear his airways. Doc. 1-3 ¶¶ 16-18. Even after being returned to his cell to use his
pump, Williams told correction oﬃcers that he was still having chest pains and breathing issues

but never received medical attention. Id. ¶¶ 20-22. Defendants argue that Williams’s request for
medical assistance was acted upon by being given access to his pump. Doc. 9 at 7. Cases in
which failure to receive treatment have been determined to satisfy this condition include, for
example, Brock v. Wright, 315 F.3d 158, 163 (2d Cir. 2003) (failure to treat a facial keloid
leading to chronic pain of a magnitude “between ‘annoying’ and ‘extreme’”), Harrison v.
Barkley, 219 F.3d 132, 137 (2d Cir. 2000) (failure to treat cavity creating a “a degenerative
condition that tends to cause acute infections, debilitating pain and tooth loss if left untreated”),

Chance, 143 F.3d at 703 (failure to treat dental problems resulting in extreme pain, teeth
deterioration, and inability to eat properly), Koehl v. Dalsheim, 85 F.3d 86, 87 (2d Cir. 1996)
(conﬁscation of prescribed eyeglasses and subsequent denial of medical treatment leading to loss
of vision in one eye), and Hathaway, 37 F.3d at 64–65, 67 (failure to remove broken hip pins
from prisoner’s hip causing persistent pain for over three years), cert. denied, 513 U.S. 1154
(1995). Although Williams alleges that he has had to use his pump more frequently as a result of
the pepper spray incidents, Doc. 1-3 ¶ 12, he has not alleged that this is a serious condition that
has caused him chronic and substantial pain or that has signiﬁcantly aﬀected his daily activities.




                                                   9
         Case 1:19-cv-09528-ER Document 21 Filed 07/10/20 Page 10 of 14




As such, Williams’s allegations do not rise to the level of seriousness required to meet this
standard in the Second Circuit.
       _erefore, Williams has failed to meet the ﬁrst prong of the deliberate indiﬀerence
standard for both incidents.
           Deliberate Indiﬀerence Prong
       Neither does Williams meet the second prong of the deliberate indiﬀerence standard.
When a pretrial detainee alleges a violation of his Fourteenth Amendment rights, he “can allege
either that the defendants knew that failing to provide the complained of medical treatment would
pose a substantial risk to his health or that the defendants should have known that failing to
provide the omitted medical treatment would pose a substantial risk to the detainee’s health.”
Charles v. Orange Cty., 925 F.3d 73, 87 (2d Cir. 2019). “Whether the state knew or should have
known of the substantial risk of harm to the detainee is a question of fact subject to
demonstration in the usual ways, including inference from circumstantial evidence.” Id. (citing
Farmer, 511 U.S. at 842). _e Second Circuit has held that, “any § 1983 claim for a violation of
due process requires proof of a mens rea greater than mere negligence.” Darnell, 849 F.3d at 36.
       In both incidents, Williams has failed to allege facts that support a claim of deliberate
indiﬀerence. For the June 25, 2019 incident, while there was a delay of a few hours in his
receiving medical treatment, the delay does not support the inference that the correction oﬃcers
were deliberately indiﬀerent to his medical needs. See Lloyd v. City of New York, 246 F. Supp.
3d 704, 720 (S.D.N.Y. 2017) (holding a delay of one day of providing antibiotics for a chest
wound “amounts to negligent conduct at most” and does not rise to the level of a constitutional
claim), Grimmett v. Corizon Med. Assocs. of New York, No. 15 Civ. 7351 (JPO) (SN), 2017 WL
2274485, at *5 (S.D.N.Y. May 24, 2017) (ﬁnding a doctor not negligent for a two-day delay in

treatment). In fact, the correction oﬃcers called for medical attention for Williams multiple
times. Docs. 1-3 ¶¶ 4-7, 7-1 ¶¶ 7-11.
       For the July 17, 2019 incident, Williams has also failed to allege that correction oﬃcers
“acted intentionally” to deprive him of adequate care or that they “recklessly failed to act with


                                                 10
           Case 1:19-cv-09528-ER Document 21 Filed 07/10/20 Page 11 of 14




reasonable care.” Darnell, 849 F.3d at 35. He was permitted to use his pump, albeit at least an
hour after being exposed to pepper spray. Doc. 1-3 ¶¶ 13-23. Courts in this district have found
that a prisoner’s disagreement with the treatment he or she received “is not, without more,
suﬃcient to state a constitutional claim.” Rivera v. Doe, No. 16 Civ. 8809 (PAE) (BCM), 2018
WL 1449538, at *11 (S.D.N.Y. Feb. 26, 2018); see also Johnson v. Schiﬀ, No. 17 Civ. 8000
(KMK), 2019 WL 4688542, at *12 (S.D.N.Y. Sept. 26, 2019) (“[s]o long as the treatment given
is adequate, the fact that a prisoner might prefer a diﬀerent treatment does not give rise to a[ ]
[deliberate indiﬀerence] violation.”) (quoting Chance, 143 F.3d at 703). While Williams may
have preferred to see a medical professional, he is not alleged suﬃcient facts to support a claim
of deliberate indiﬀerence against the correction oﬃcers.
          Monell Liability
          Williams has not alleged suﬃcient facts to adequately plead a violation of his
constitutional rights, and so there is no Monell liability. A municipality is not liable under § 1983
where no constitutional violation has occurred. City of Los Angeles v. Heller, 475 U.S. 796, 799
(1986).
          However, even if a constitutional violation had been found to have occurred, Williams’s
complaint still fails to establish a valid claim against Defendants. Although a municipality
cannot be held liable under § 1983 solely on a theory of respondeat superior, a § 1983 claim may
be brought against a municipality if the alleged unconstitutional action was the result of an
oﬃcial policy, practice or custom. Monell v. Dep’t of Soc. Servs. of City of N.Y., 436 U.S. 658,
690–92 (1978). _e Second Circuit has established a two-prong test for Section 1983 claims
brought against a municipality. First, the plaintiﬀ must prove “the existence of a municipal
policy or custom in order to show that the municipality took some action that caused his injuries

beyond merely employing the misbehaving [oﬃcial].” Johnson v. City of New York, No. 06 Civ.
9426 (GBD), 2011 WL 666161, at *3 (S.D.N.Y. Feb. 15, 2011) (quoting Vippolis v. Village of
Haverstraw, 768 F.2d 40, 44 (2d Cir. 1985)). Second, the plaintiﬀ must “establish a causal




                                                  11
          Case 1:19-cv-09528-ER Document 21 Filed 07/10/20 Page 12 of 14




connection . . . between the policy or custom and the alleged deprivation of his constitutional
rights.” Id.
        In this case, Williams alleges the existence of an unconstitutional municipal practice of
not providing inmates within MDC the opportunity to receive medical attention after correctional
oﬃcers deploy pepper spray. Doc. 11 ¶ 20. However, proof of “a single incident alleged in a
complaint, especially if it involved only actors below the policy-making level, does not suﬃce to
show a municipal policy.” DeCarlo v. Fry, 141 F.3d 56, 61 (2d Cir. 1998) (quoting Ricciuti v.
N.Y.C. Transit Auth., 941 F.2d 119, 123 (2d Cir. 1991)) (internal quotation marks omitted).
Without oﬀering any factual support for his conclusory allegations, this Court cannot “infer more
than the mere possibility of misconduct.” Iqbal, 556 U.S. at 679 (citing Twombly, 550 U.S. at
557).5 Williams also alleges that defendants failed to adequately train and supervise their

subordinates regarding DOC’s chemical agent policy. Doc. 1-3 ¶ 29-30. However, Williams has
not identiﬁed any speciﬁc training or supervisory deﬁciency which he contends resulted in the
deprivation of his constitutional rights, nor has he alleged any facts to show that the City acted
with deliberate indiﬀerence to any constitutional violations.
        _erefore, even if a constitutional violation had been found, Williams’s complaint would
fail to establish a Monell claim.
        State Law Claims
        Williams also brought claims under New York State law. Under 28 U.S.C. § 1367(c)(3),
the Court may decline to exercise jurisdiction over any non-federal claims over which it could
have supplemental jurisdiction if the Court has dismissed all of the claims over which it has
original jurisdiction. Subject matter jurisdiction in the instant action is based on federal question,
28 U.S.C. § 1331, and the jurisdictional counterpart to § 1983, 28 U.S.C. § 1343.

5
  Williams does allege that the DOC has a Chemical Agent Directive No. 4510 requiring that “any inmate that is
and/or has been in the aﬀected area of deployment of [pepper spray] must be removed to see medical within a
reasonable amount of time.” Doc. 11 ¶ 16. However, this claim is not that the DOC policy was improper, but that
DOC oﬃcers failed to follow their own policy. An alleged failure to follow a policy “is the antithesis of a link
between policy and action,” and is insuﬃcient to state a claim under Monell. Walker v. Shaw, No. 08 Civ. 10043
(CM), 2010 WL 2541711, at *7 (S.D.N.Y. June 23, 2010).



                                                       12
         Case 1:19-cv-09528-ER Document 21 Filed 07/10/20 Page 13 of 14




       Having disposed of all of Plaintiﬀ’s federal claims, it would be inappropriate to
adjudicate the remaining state law claims, and the Court declines to retain jurisdiction over the
remaining state law claims. See United Mine Workers v. Gibbs of Am., 383 U.S. 715, 726 (1966)
(“[I]f the federal claims are dismissed before trial . . . the state claims should be dismissed as
well.”). “Where the state claims originally reached the federal forum by removal from a state
court, the district court has the discretion to dismiss the claims without prejudice or remand them
to the state court.” Baylis v. Marriott Corp., 843 F.2d 658, 665 (2d Cir. 1988) (citing Carnegie-
Mellon Univ. v. Cohill, 484 U.S. 343 (1988)); see also Carnegie-Mellon, 484 U.S. 343 at 357
(“[A] district court has discretion to remand to state court a removed case involving pendent
claims upon a proper determination that retaining jurisdiction over the case would be
inappropriate. _e discretion to remand enables district courts to deal with cases involving

pendent claims in the manner that best serves the principles of economy, convenience, fairness,
and comity which underlie the pendent jurisdiction doctrine.”), Bhattacharya v. Suny Rockland
Cmty. Coll., 719 F. App’x. 26, 28 (2d Cir. 2017) (“[A] district court . . . has discretion either to
dismiss the [state law] claims without prejudice or to remand the claims.”). Courts in this district
have exercised this option, remanding state law claims upon the dismissal of all federal claims,
particularly when the cases originated in state court. See Smith v. Centerlight Healthcare, Inc.,
No. 17 Civ. 2135 (DLC), 2018 WL 3104086 (S.D.N.Y. June 21, 2018) (remanding pro se

plaintiﬀ’s state law claims after dismissing federal claims), Tracey Tooker & TT Ltd., Inc. v.
Whitworth, 212 F. Supp. 3d 429 (S.D.N.Y. 2016) (same), Jackson v. Ramirez, No. 15 Civ. 617
(GHW), 2016 WL 796854 (S.D.N.Y. Feb. 22, 2016) (same), Grand Manor Health Related
Facility, Inc. v. Hamilton Equities Inc., 941 F. Supp. 2d 406 (S.D.N.Y. 2013) (remanding state
law claims after dismissing federal claims), Maddaloni Jewelers, Inc. v. Rolex Watch U.S.A.,
Inc., 354 F. Supp. 2d 293 (S.D.N.Y. 2004) (same). As this case was removed from the Supreme
Court of the State of New York, New York County, this Court remands Williams’s state law
claims to that Court.




                                                  13
          Case 1:19-cv-09528-ER Document 21 Filed 07/10/20 Page 14 of 14



IV.      CONCLUSION
         For the foregoing reasons, the Court GRANTS Defendants’ Motion to Dismiss

Williams’s § 1983 claims. It declines to retain supplemental jurisdiction over the remaining state
law claims and therefore REMANDS those claims to state court. As a result, Williams’s motion
for summary judgment is DISMISSED as moot. _e Clerk of Court is respectfully directed to
terminate these motions, Docs. 8, 18, and to close this case.


         SO ORDERED.


Dated:    July 10, 2020
          New York, New York

                                                                EDGARDO RAMOS, U.S.D.J.




                                                14
